Case 4:19-cr-00264-SDJ-KPJ Document 68 Filed 11/06/19 Page 1 of 2 PageID #: 222


                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF TEXAS
                              SHERMAN DIVISION


 UNITED STATES OF AMERICA                    §
                                             §
 v.                                          §
                                             §   Case No. 4:19CR264
 GARY COLLIN BUSSELL (1)                     §   Judge Jordan
 BEN WESTIN (2)                              §
 SCOTT PERRAS (3)                            §
 FRANK ERIC DOCKERY (4)                      §
 WILLIAM GRANT ALLBROOK (5)                  §
 AUSTIN SEYMOUR (6)                          §
 LISA YOUNG (7)                              §
 GEORGE WAGNER, III (8)                      §
 GINA CORWIN (9)                             §
 TODD SHEWMAKE (10)                          §

                         ORDER UNSEALING INDICTMENT

       On this day came on to be considered the United States' Motion to Unseal

 Indictment in the above captioned matter, and upon consideration of the same, the Court is

 of the opinion that said Motion (Dkt. 64) should be GRANTED.

       IT IS THEREFORE ORDERED that Indictment in the above captioned matter is

 unsealed as to the following Defendants:

                            GARY COLLIN BUSSELL (1)
                                 BEN WESTIN (2)
                                SCOTT PERRAS (3)
                            FRANK ERIC DOCKERY (4)
                          WILLIAM GRANT ALLBROOK (5)
                              AUSTIN SEYMOUR (6)
                                 LISA YOUNG (7)
                             GEORGE WAGNER, III (8)
                                GINA CORWIN (9)
                              TODD SHEWMAKE (10)
Case 4:19-cr-00264-SDJ-KPJ Document 68 Filed 11/06/19 Page 2 of 2 PageID #: 223



        So ORDERED and SIGNED this 6th day of November, 2019.




                                      ____________________________________
                                      KIMBERLY C. PRIEST JOHNSON
                                      UNITED STATES MAGISTRATE JUDGE
